Citation Nr: 0010232	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pain and limitation 
of motion of the upper extremities, chest pain, respiratory 
impairment, peripheral nerve involvement of the extremities, 
residuals of cervical fusion with neck pain, weakness of the 
extremities, headaches, and dizziness, secondary to residuals 
of right second rib resection.  

2.  Entitlement to service connection for a heart disorder 
secondary to residuals of right second rib resection.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
thoracic outlet syndrome secondary to residuals of right 
second rib resection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1962 to 
September 1964.  

Historically, appellant and the Federal Government entered 
into a settlement under the Federal Tort Claims Act.  In 
addition, a claim for benefits pursuant to 38 U.S.C.A. § 1151 
(formerly § 351) for additional disability involving 
residuals of right second rib resection was allowed by a VA 
Regional Office.  Thereafter, appellant appealed a May 1992 
implementing rating decision by the Houston, Texas, Regional 
Office, which assigned a noncompensable evaluation for 
residuals of right second rib resection.  However, in a July 
26, 1993 written statement, appellant expressly withdrew that 
issue from appellate status.  See 38 C.F.R. § 20.204(b)(c) 
(1999).  

In a May 1995 rating decision, that regional office, in part, 
denied service connection for right shoulder and neck pain 
(classified as thoracic outlet syndrome) secondary to 
residuals of right second rib resection, on the basis that 
the claim was not well grounded; and appellant was so 
informed by letter later that month.  He did not timely 
express disagreement with that rating decision.  The May 1995 
rating decision represents the last final decision on that 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Appellant subsequently appealed a September 1996 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO) which, in part, denied reopening of a claim for thoracic 
outlet syndrome secondary to residuals of right second rib 
resection.  A March 1997 RO hearing was held before a hearing 
officer.  

Appellant subsequently appealed a June 1998 rating decision, 
which denied service connection for pain and limitation of 
motion of the upper extremities, chest pain, respiratory 
impairment, peripheral nerve involvement of the extremities, 
residuals of cervical fusion with neck pain, weakness of the 
extremities, headaches, and dizziness, secondary to residuals 
of right second rib resection; and denied service connection 
for a heart disorder secondary to residuals of right second 
rib resection, on the basis that neither claim was well 
grounded.  

In June and October 1998 Substantive Appeals, appellant 
checked off a box therein indicating that he wanted a hearing 
before the "BVA" in Washington, D.C.  Accordingly, the RO 
forwarded the case to the Board in November 1998 for that 
purpose.  However, in a December 1998 Substantive Appeal 
(which the RO faxed to the Board the following month), 
appellant checked off a box therein indicating that he did 
not want a "BVA" hearing "at this time", but instead 
wanted a hearing at the RO before a "hearing officer", 
prior to the case being sent to Washington.  Consequently, in 
January 1999, the Board remanded the case to the RO for 
hearing clarification purposes.  In an April 1999 Report of 
Contact, appellant stated that he did not want a "BVA" 
hearing "at this time", but instead wanted a hearing at the 
RO before a "hearing officer."  After appellant was 
notified by the RO that an RO hearing was scheduled for May 
1999, appellant requested that it be rescheduled for a later 
date.  After appellant was notified by the RO that such RO 
hearing was rescheduled for June 1999, appellant requested 
that it be canceled.  

The Board construes the issues on appeal as those delineated 
on the title page of this decision, and will proceed 
accordingly.  



FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has pain and limitation of motion of the upper 
extremities, chest pain, respiratory impairment, peripheral 
nerve involvement of the extremities, residuals of cervical 
fusion with neck pain, weakness of the extremities, 
headaches, and dizziness, that are causally or etiologically 
related to the service-connected residuals of right second 
rib resection, or that any post-service increase in severity 
of said disabilities is attributable to and caused by the 
service-connected residuals of right second rib resection.  

2.  It has not been shown, by competent evidence, that 
appellant has a heart disorder that is causally or 
etiologically related to the service-connected residuals of 
right second rib resection, or that any post-service increase 
in severity of that heart disorder is attributable to and 
caused by the service-connected residuals of right second rib 
resection.  

3.  By a May 1995 rating decision, service connection was 
denied for right shoulder and neck pain (classified as 
thoracic outlet syndrome) secondary to residuals of right 
second rib resection.  Later that month, appellant was sent 
written notice of that adverse rating decision with his 
procedural and appellate rights, but he did not timely 
express disagreement with that rating decision.  

4.  Additional evidence submitted subsequent to said 
unappealed May 1995 rating decision, insofar as it denied 
service connection for right shoulder and neck pain 
(classified as thoracic outlet syndrome) secondary to 
residuals of right second rib resection, when viewed in the 
context of all the evidence, does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for pain and 
limitation of motion of the upper extremities, chest pain, 
respiratory impairment, peripheral nerve involvement of the 
extremities, residuals of cervical fusion with neck pain, 
weakness of the extremities, headaches, and dizziness, 
secondary to residuals of right second rib resection.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a heart 
disorder, secondary to residuals of right second rib 
resection.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1999); Allen.  

3.  Evidence received subsequent to the unappealed May 1995 
rating decision, to the extent it denied service connection 
for right shoulder and neck pain (classified as thoracic 
outlet syndrome) secondary to residuals of right second rib 
resection, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1999); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection for Pain and Limitation of 
Motion of the Upper Extremities, Chest Pain, Respiratory 
Impairment, Peripheral Nerve Involvement of the Extremities, 
Residuals of Cervical Fusion with Neck Pain, Weakness of the 
Extremities, Headaches, and Dizziness; and Secondary Service 
Connection for a Heart Disorder

Appellant contends and testified at a March 1997 hearing, in 
essence, that said claimed pain and limitation of motion of 
the upper extremities, chest pain, respiratory impairment, 
peripheral nerve involvement of the extremities, residuals of 
cervical fusion with neck pain, weakness of the extremities, 
headaches, dizziness, and a heart disorder are secondary to 
the service-connected residuals of right second rib 
resection.  It is argued that said claimed disabilities 
resulted from the August 1987 VA surgical excision of the 
right second rib, the wrong rib, which was service connected 
pursuant to § 1151.  

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of secondary service connection for the claimed 
disabilities.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  In this case, the evidentiary 
assertions as to these secondary service connection claims 
are either inherently incredible or beyond the competence of 
the person making the assertions, as will be explained.

It should be added that with respect to these not well-
grounded secondary service connection claims, appellant and 
his representative have been informed by the RO at various 
stages of the proceedings that the claims were denied, in 
part, due to the lack of clinical evidence indicating that 
appellant's claimed disabilities were secondary to the 
service-connected of right second rib resection.  See, in 
particular, a September 1998 Statement of the Case.  
Additionally, that Statement included provisions of law with 
respect to secondary service connection and veterans' 
responsibility for filing a well-grounded claim.  
Furthermore, in an October 1999 written statement, 
appellant's representative cited applicable statutory and 
regulatory provisions and judicial precedents, including the 
well-groundedness concept.  It is therefore apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support these claims.  

In Meyer v. Brown, 9 Vet. App. 425, 434 (1996), the Court 
stated that "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  

It does not appear that appellant has informed the VA of the 
existence of any specific competent evidence that would 
render these claims well grounded (i.e., competent evidence 
indicating that appellant's claimed disabilities are related 
to the service-connected residuals of right second rib 
resection).  

In deciding the secondary service connection issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Where a claimant's service-connected 
disability aggravates, but is not the proximate cause of, a 
non-service-connected disability, service connection may be 
granted for that increment in severity of the non-service-
connected disability attributable to the service-connected 
disability.  Allen, 7 Vet. App. at 445, 448.

The pertinent clinical records reflect that prior to 
appellant's August 1987 VA surgery that resulted in the right 
second rib resection, electrodiagnostic studies had shown 
findings consistent with right thoracic outlet syndrome; 
radiographic studies had shown cervical spinal narrowing; and 
left anterior fascicular block had been shown on 
electrocardiogram.  See April and May VA clinical records.  
During the August 8-21, 1987 VA hospitalization in question, 
appellant complained of bilateral upper extremity pain.  
Significantly, it was noted that he had been followed for 
four months for diagnosed thoracic outlet syndrome.  A past 
history of smoking was noted.  An August 12th chest x-ray 
revealed chronic obstructive pulmonary disease and a dilated 
aorta; and an August 12th electrocardiogram showed left 
anterior fascicular block, sinus bradycardia, and 
supraventricular premature beat.  A right subclavian 
arteriogram indicated distal ulnar occlusion.  On August 
17th, he underwent a surgical procedure intended as a right 
first rib resection with scalenotomy; and postoperatively, he 
reported resolution of his right arm pain.  A left first rib 
resection was planned after complete recovery from this 
procedure.  However, August 19th chest x-rays indicated that 
the right first rib appeared intact; the right lateral third 
rib appeared either destroyed or surgically resected; and 
there was bilateral atelectasis or infiltrate, with pneumonia 
suspected.  

In an October 1987 written statement, William R. Francis, 
M.D., reported that appellant's paresthesia/numbness had 
improved six weeks after surgery.  Mid-cervical spondylosis 
shown on cervical x-ray was interpreted as normal for his 
age.  

Private clinical records revealed that in March 1988, 
appellant reported that on August 11, 1987, while lifting a 
cabinet, he had felt right arm/hand cramping; that the next 
day, he could not move that arm; and that VA surgery six days 
later did not improve the cramping, except for some decrease 
in chest pressure.  A March 1988 electrodiagnostic study 
revealed mild, chronic, right thoracic outlet syndrome.  

VA outpatient treatment records indicate that in April 1988, 
a history of a right shoulder injury with right upper 
extremity weakness and subsequent thoracic outlet release 
surgeries was noted.  The assessment was that "probably most 
of patient's symptoms are related to his injury or post 
surgery related.  The only objective finding...has been mild 
slowing of ulnar conductions at elbow."  

Private clinical records revealed that in May and June 1988, 
appellant's complaints included chest pain and headaches.  
Assessments included muscle contraction headaches and chest 
pain; and depression with headaches and chest pain.  

Private clinical records dated in July 1988 reported that 
appellant had been told by a surgeon that the right second, 
not the intended right first, rib had been removed during 
1987 surgery.  Mild right hand weakness with decreased 
sensation was noted.  

Private clinical records revealed that in August 1988, 
appellant underwent bilateral first rib resections.  There 
were adhesions from prior second rib resection.  An August 
1988 chest x-ray revealed pleural thickening on the right and 
subsegmental atelectasis at the right base.  In November 
1988, mild right shoulder restricted motion was reported with 
complaints of numbness in the hands.  A January 1989 cervical 
myelogram showed a C5-C7 herniated nucleus pulposus and in 
March 1989, he underwent an anterior cervical diskectomy with 
fusion at C5-C7.  In January 1990, status post thoracic 
outlet syndrome surgeries, status post-cervical diskectomy 
with fusion, and bilateral frozen shoulders were assessed.  
It was opined that appellant primarily had a muscular 
syndrome aggravated by some functional overlay.  It was noted 
that there was no definite evidence of nerve root or dural 
tube compression that would explain his right arm pain.  

An August 1990 VA hospitalization report reflects that 
appellant complained of right shoulder, arm, and neck pain.  
Appellant reported that questionable electrocardiographic 
abnormalities had been detected by an orthopedic surgeon and 
that a private cardiologist felt that the abnormalities "may 
be" secondary to muscles compressing his neurovascular 
supply in the right arm."  In Robinette, at 8 Vet. App. 74, 
the Court, referring to Warren v. Brown, 6 Vet. App. 4, 6 
(1993), stated "any statement of appellant as what a doctor 
told him is also insufficient to establish a medical 
diagnosis."  

In September 1990, probable post sympathetic dystrophy of the 
upper extremities was diagnosed.   

In a May 1993 written statement, Stephen A. Fletcher, D.O., 
reported that appellant's history was very complex.  Clinical 
findings included right scapular winging.  Dr. Fletcher 
stated that "I assume [the winged scapula may be secondary 
to [appellant's] second re-exploration and rib resection.  He 
said it occurred after his second transaxillary approach to 
his thoracic outlet syndrome problem."  In other words, he 
related that scapular condition to the August 1988 rib 
resection, not the August 1987 rib resection for which 
service connection is in effect.  

VA outpatient treatment records revealed that in August 1996, 
a peripheral arterial vascular study of the upper extremities 
was normal, with normal response to thoracic outlet 
maneuvers.  

A September 1996 VA examination report diagnosed, in part, 
postoperative state, reflex sympathetic dystrophy syndrome of 
the upper extremities, with history of bilateral second rib 
resections.   

VA outpatient treatment records reveal that in 1997, acute 
inferior wall myocardial infarction was diagnosed.  

On May 1997 VA orthopedic examination, appellant's complaints 
included painful shoulders and neck with restricted motion.  
Although restricted motion of the neck and shoulders was 
clinically noted, the examiner stated that this was not 
evident when he observed appellant dressing himself after the 
examination.  The impressions were "[c]laims of pain and 
limitation of motion of the upper extremities..., [c]hest pain 
with dyspnea..., [n]eck pain secondary to neck fusion."  The 
examiner opined that it was very difficult to evaluate 
appellant's symptoms because they were inconsistent.  "His 
symptoms of thoracic outlet syndrome, which [appellant] 
defines as  circulation problems, occurred prior to his rib 
resections.  I cannot determine if they were made worse by 
the rib resection.  At no time would the problem on the left 
side have any relationship to any surgery done previously on 
the right side....  In summary, it is difficult to believe that 
this patient's symptoms are a result of the rib resections."

On May 1997 VA neurologic examination, the impressions were 
(1) "[s]ubjective numbness involving the upper and lower 
extremities with no objective neurological deficit...(2) 
[i]ntermittent muscle tension-type headaches....  Neurological 
examination is within normal limits....  In my opinion these 
are not related to the patient's previous rib surgery."

Appellant has not presented any competent evidence indicating 
that pain and limitation of motion of the upper extremities, 
chest pain, respiratory impairment, peripheral nerve 
involvement of the extremities, residuals of cervical fusion 
with neck pain, weakness of the extremities, headaches, 
dizziness, and a heart disorder are causally or etiologically 
related to the service-connected residuals of right second 
rib resection, or that any post-service increase in severity 
of said disabilities is attributable to and caused by the 
service-connected residuals of right second rib resection.  
Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Consequently, the claims for secondary service connection for 
pain and limitation of motion of the upper extremities, chest 
pain, respiratory impairment, peripheral nerve involvement of 
the extremities, residuals of cervical fusion with neck pain, 
weakness of the extremities, headaches, dizziness, and a 
heart disorder are not well grounded, and, thus denied.  
38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  
See also Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).  



II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Thoracic Outlet Syndrome Secondary to Residuals of Right 
Second Rib Resection

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for thoracic outlet 
syndrome secondary to residuals of right second rib 
resection, "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The May 
1995 rating decision, to the extent it denied service 
connection for right shoulder and neck pain (classified as 
thoracic outlet syndrome) secondary to residuals of right 
second rib resection, is final, since appellant was notified 
and did not perfect an appeal as to this issue.  Thus, said 
final May 1995 rating decision may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); Manio.  

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of this claim to 
reopen the secondary service connection claim for thoracic 
outlet syndrome.  38 U.S.C.A. § 5107(a).  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed and that no useful purpose would be 
served by remanding this issue with directions to provide 
additional assistance to the appellant.  See Counts v. Brown, 
6 Vet. App. 473 (1994) and Graves v. Brown, 8 Vet. App. 522, 
525 (1996), wherein the Court held that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

The Board finds that appellant was knowledgeable regarding 
the necessity of competent evidence showing that said 
disability is related to the service-connected residuals of 
right second rib resection.  See, in particular, a November 
1996 Statement of the Case, which set out the applicable 
provisions of 38 C.F.R. § 3.156(a) and the need for "new and 
material" evidence to reopen said claim at issue.  
Additionally, it does not appear that appellant has informed 
the VA of the existence of any specific competent evidence 
that might prove to be new and material concerning said 
appellate issue.  See Graves, at 8 Vet. App. 525.

The evidence previously considered in the final May 1995 
rating decision, which denied secondary service connection 
for thoracic outlet syndrome, included clinical evidence 
dated between 1987 and the early 1990's, which set forth in 
detail in Part I of the Board's decision herein.  Said 
clinical records indicated that appellant had thoracic outlet 
syndrome with associated symptomatology prior to the August 
1987 VA surgical excision of the right second rib, which was 
service connected pursuant to § 1151.  Said clinical evidence 
dated prior, during, and after that August 1987 surgery did 
not indicate that appellant's thoracic outlet syndrome was 
causally or etiologically related to the service-connected 
residuals of right second rib resection, or that any post-
service increase in severity of that thoracic outlet syndrome 
was attributable to and caused by the service-connected 
residuals of right second rib resection.  Based on this 
evidence then of record, the RO, in its final May 1995 rating 
decision, denied secondary service connection for thoracic 
outlet syndrome.  

The evidence received subsequent to said final May 1995 
rating decision is not new and material.  The clinical 
evidence includes many duplicative clinical records or 
records that either shed no light upon the etiology of 
appellant's thoracic outlet syndrome or actually indicate 
that the thoracic outlet syndrome is unrelated to the 
service-connected right second rib resection.  See, in 
particular, the May 1997 VA orthopedic examination report, in 
which the examiner opined that appellant's symptoms of 
thoracic outlet syndrome occurred prior to his rib 
resections; that the examiner could not determine whether 
they worsened because of the rib resection; that a left-sided 
condition would not have any relationship to the right-sided 
surgical procedure in question; and that "[i]n summary, it 
is difficult to believe that this patient's symptoms are a 
result of the rib resections."

The critical point is that none of the competent evidence 
submitted subsequent to said final May 1995 rating decision 
indicates that appellant has thoracic outlet syndrome that is 
causally or etiologically related to the service-connected 
residuals of right second rib resection, or that any post-
service increase in severity of that syndrome is attributable 
to and caused by the service-connected residuals of right 
second rib resection.  The Board has considered appellant's 
contentions and testimony.  However, lay assertions of 
medical causation are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Thus, additional evidence submitted subsequent to said final 
May 1995 rating decision, to the extent it denied service 
connection for right shoulder and neck pain (classified as 
thoracic outlet syndrome) secondary to residuals of right 
second rib resection, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Since new and material evidence has not 
been submitted, the claim for service connection for right 
shoulder and neck pain (classified as thoracic outlet 
syndrome) secondary to residuals of right second rib 
resection is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-
the-doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  
Annoni v. Brown, 5 Vet. App. 463 (1993).



	(CONTINUED ON NEXT PAGE)


ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for pain and 
limitation of motion of the upper extremities, chest pain, 
respiratory impairment, peripheral nerve involvement of the 
extremities, residuals of cervical fusion with neck pain, 
weakness of the extremities, headaches, dizziness, and a 
heart disorder secondary to residuals of right second rib 
resection, these claims are denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for thoracic 
outlet syndrome secondary to residuals of right second rib 
resection.  The appeal is denied in its entirety.  



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 
- 15 -


- 14 -


